Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  129060 & (14)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 129060
                                                                    COA: 260509
                                                                    Wexford CC: 03-006960-FC
  JOE AL LEDESMA,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 18, 2005 order
  of the Court of Appeals and the motion to amend the application for leave to appeal are
  considered, and they are DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.

        KELLY, J., would hold this case in abeyance for People v Drohan, lv gtd 472 Mich
  881 (2005).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2005                    _________________________________________
         t1024                                                                 Clerk